Citation Nr: 0336474	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to March 
1975.  He died in July 2002.  

This matter is contested and comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
determination by the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania, that denied the appellant's claim of 
entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.  VA has awarded the appellant 
Dependency and Indemnity Compensation as the surviving spouse 
of the veteran.  (A divorce action commenced by the veteran 
in June 2001 does not appear to have been adjudicated prior 
to his death.)  

The veteran's brother, R. J. M., is the appellee and is 
unrepresented in this matter.  

K. Q., the veteran's sister, filed a claim for the proceeds 
of the veteran's NSLI policy in July 2002.  Her claim was 
denied later the same month.  She subsequently contended that 
the veteran's signature on the June 1996 designation of 
beneficiary form was not his.  However, following the 
determination in December 2002 that her brother, R. J. M., 
was entitled to the proceeds of the NSLI policy, K. Q. did 
not pursue her claim.  Rather, communications during 2003 
with the RO&IC indicate that she supported her brother's 
claim to the proceeds.  The Board therefore concludes that K. 
Q. has abandoned her claim to the NSLI proceeds.  


REMAND

The veteran's application for National Service Life Insurance 
(RH) was signed by the veteran on April 30, 1980, and was 
received the following month.  The application, which was set 
forth on VA Form 29-4364, shows that the veteran designated 
his mother, M. M., as the principal beneficiary of the NSLI 
policy, and his brother, R. J. M., as the contingent 
beneficiary.  The application for the NSLI policy in the 
amount of $10,000 was approved in August 1980 and became 
effective on September 1, 1980.  The record veteran's mother 
died in December 1994, leaving the appellee, R.J.M., as the 
sole beneficiary.  

The veteran and the appellant were married on May [redacted], 1996.  
A designation of beneficiary dated June 6, 1996, named the 
appellant as the sole beneficiary of the veteran's NSLI 
policy.  The appellant was the sole witness of the veteran's 
purported signature.  The designation, which was set forth on 
VA Form 29-336b, was recorded by VA later the same month.  

On August 12, 2002, after the veteran's death, K. Q. (the 
veteran's sister) informed the RO&IC that the veteran did not 
sign the change of beneficiary of June 6, 1996.  She said she 
would submit handwriting samples of the veteran.  In 
September 2002, the appellant informed the RO&IC that she 
declined the opportunity to submit samples of the veteran's 
handwriting.  

In November 2002, the RO&IC requested that the VA Office of 
Inspector General (VA OIG) render an opinion as to whether 
the insured authored the signature on the designation of 
beneficiary dated June 6, 1996.  A report from the Forensic 
Laboratory of the VA OIG dated in November 2002 reflects the 
opinion of the forensic document analyst that the veteran did 
not author the signature on the June 6, 1996, designation of 
beneficiary form.  In December 2002, the RO&IC denied the 
appellant's claim for the proceeds of the veteran's NSLI 
policy, and this appeal ensued.  

In March 2003, R. J. M. filed a claim of entitlement to the 
proceeds of the NSLI policy based on the 1980 designation on 
VA Form 29-4364 (Application for National Service Life 
Insurance (RH)).  

A copy of the statement of the case provided to the appellant 
in April 2003 was furnished to the appellee at that time.  In 
June 2003, the appellee was also advised that the appellant 
had requested a hearing before the Board and that, 
accordingly, the RO&IC was forwarding the record to the RO in 
Los Angeles, California, for conduct of the hearing.  The 
appellee was also advised that the Board would either afford 
him the opportunity to be present at the hearing but not 
participate, or would advise him in writing of the substance 
of the argument or contentions advanced.  In either event, 
the appellee was told, he would be given a reasonable time 
for argument or testimony in refutation and would be 
scheduled for a separate hearing for that purpose if 
requested.  

The appellant contends that the analysis by the forensic 
document examiner was incompetent and has furnished a copy of 
the veteran's California Driver License dated in September 
1994 and a copy of the veteran's Military ID card dated in 
October 1996, which, she maintains, match the signature 
contained on the June 6, 1996, designation of beneficiary 
form.  The Military ID card was considered by the forensic 
document examiner as Exhibit K-8 when he compiled his 
November 2002 report.  Although the September 1994 Driver 
License was not among the exhibits considered by the 
examiner, the veteran's October 1998 California Driver 
License was considered as Exhibit K-9.  The appellant asserts 
that the forensic analysis is invalid because it was not 
based on original documents.  The record shows that the 
forensic examiner analyzed the original June 6, 1996, 
designation of beneficiary.  The record also contains the 
original 1996 Military ID card and the original 1998 Driver 
License.  In addition to the questioned document, the 
forensic examiner considered 12 documents containing the 
veteran's known signature.  These exhibits covered the period 
from 1985 to 2002.  Two of the exhibits, K-10 and K-11, were 
carbon copies and are of record.  All of the 10 remaining 
exhibits were original documents and are of record.  

In February 1997, the veteran signed the draft of a Last Will 
and Testament that left his estate to the appellant, 
including the proceeds of any and all life insurance 
policies.  The appellant contends that this Will, which was 
witnessed by only one witness, reflects the veteran's clear 
intention to leave all life insurance proceeds to her and 
supports her contention that the signature on the June 6, 
1996, designation of beneficiary form was indeed the 
veteran's.  

In August 2003, the appellant gave sworn testimony at the RO 
in Los Angeles before the undersigned Acting Veterans Law 
Judge.  The appellant and her representative maintained that 
at the time the veteran signed the June 1996 designation of 
beneficiary form, he was very sick and that this could 
account for a variation in his signature.  A VA discharge 
summary and addendum received at the hearing indicates that 
the veteran was hospitalized at the VA Medical Center (VAMC), 
West Los Angeles, in June 1996 in pain and discomfort due to 
small bowel obstruction.  He underwent abdominal surgery on 
June 12, 1996, and was discharged from the hospital on June 
20, 1996, in improved condition.  The appellant testified 
that the veteran was competent and coherent but in a lot of 
distress when he signed the change of beneficiary form, 
which, she said, he signed on the couch without a board so 
that there was no support under the document.  He signed it, 
she said, just to get it signed because he was in so much 
pain.  

The appellant also testified that she took the veteran to the 
hospital on June 11, 1996.  The hospital records on file are 
somewhat unclear on this.  The discharge summary indicates 
that the "episode" began on June 2, 1996, and states that 
the veteran "made entry on admission of 6/11//96, gave 
consent [sic]."  However, a progress note dated June 13, 
1996, indicates that the veteran had been admitted on June 2, 
1996.  This raises the possibility that the veteran was 
readmitted on June 11 for the abdominal surgery performed the 
next day.  Whether the veteran executed the designation of 
beneficiary while hospitalized is relevant to a resolution of 
this appeal.  Moreover, the discharge summary indicates that 
the veteran consented to the abdominal surgery.  A medical 
authorization signed by the veteran permitting the surgery 
that he underwent on June 12 should be among his clinical 
records.  The original of that medical release should contain 
his original signature, which would also be relevant to 
resolution of this appeal.  

The forensic document examiner does not appear to have been 
aware of the veteran's illness in June 1996 when the veteran 
purportedly signed the designation of beneficiary form.  It 
is therefore unclear whether he would alter his opinion in 
light of that information and in light of possible exemplars 
of the veteran's signature that might be contained in the 
original records of the June 1996 hospitalization.  As the 
forensic document examiner's opinion is crucial to an 
equitable resolution of this appeal, the Board concludes that 
further development of the evidence in this case is necessary 
before final disposition.  

In view of the foregoing, this case is REMANDED to the RO&IC 
via the Appeals Management Center (AMC) in Washington, D.C., 
for the following action:  

1.  The RO&IC should provide the 
Appellee, R. J. M., with a copy of this 
REMAND at his last address of record and 
ask him if he desires to have a hearing 
before the Board in view of the 
appellant's testimony summarized above.  

2.  The RO&IC should obtain the original 
medical records of the veteran's 
hospitalization or hospitalizations at 
the VAMC, West Los Angeles, in June 1996 
and associate them with the record.  In 
particular, the RO&IC should request that 
the originals of any releases or 
authorizations for medical care or 
surgery signed by the veteran during his 
hospitalization or hospitalizations in 
June 1996 be provided and associated with 
the claims file.  

3.  The hospital summary or summaries of 
the veteran's VA hospitalization or 
hospitalizations in June 1996, together 
with any original documents, especially 
including releases or medical 
authorizations, signed by the veteran 
during his hospitalization or 
hospitalizations in June 1996, should be 
provided to the forensic document 
examiner who rendered the November 21, 
2002, report finding that the June 6, 
1996, designation of beneficiary form was 
not signed by the veteran.  The forensic 
document examiner should be requested to 
review this evidence and render an 
opinion as to whether the veteran's 
illness in June 1996 alters his opinion 
regarding the authenticity of the 
veteran's signature purportedly set forth 
on the June 6, 1996, designation of 
beneficiary form.  

4.  Following any further indicated 
development, the RO&IC should review the 
record and readjudicate the issue 
currently on appeal.  If the benefit 
sought on appeal is not granted to the 
satisfaction of the appellant, a 
supplemental statement of the case should 
be issued and the appellant and her 
representative provided with an 
appropriate opportunity to respond.  The 
supplemental statement of the case should 
also be provided to the Appellee at his 
last address of record.  If the 
determination is adverse to the 
Appellee's interests, he should also be 
provided with an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant and appellee have 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO&IC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


